58Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.
Regarding the first argument on pages 2-3 (labeled pages 8-9), the applicant argues that, while Cohen does disclose an apodization, this apodization does not “mean or imply an individual definition of step heights.” Examiner disagrees. As per claim 1, “each subsequent step height being defined as a percentage of the step height of the immediate previous step.” As such, an apodization is seen to cover this limitation as an apodization of a lens will allow for there to be a plurality of steps in the diffractive profile of an IOL. From here, said steps can then be defined as a percentage of the step height of the immediate previous step.  While Examiner does agree that an apodization does not explicitly mean that each step height has been optimized at each step (as detailed in the first section of the applicant’s arguments), this is not explicitly required in claim 1. The step heights of Cohen are taken to be individually defined as each step of the device of Cohen will have a defined height, but the optimization and the fact that the present device is later defined as having a “non-apodized kinoform diffractive profile with equal area” are not present in Cohen. As optimization details are not explicitly laid out in the claims, however, Cohen will still read on claim 1 as it is presented in the latest claim set dated 06/28/2021.
Regarding the next argument starting at the end of page 3 (labeled as page 9), the attorney details the present invention and states that “none of the previously mentioned approaches correspond to the approach of the present invention as claimed, which is focused on non-apodized kinoform diffractive profile with equal area.” The applicant also argues that the 
With respect to the argument against Hyde on pages 10-12 (labeled pages 16-18), the applicant argues that Hyde does not teach that steps are individually defined, that the first step height is between 0.30 µm to 4.5 µm, and that the application does not claim a periodic diffractive profile. The applicant also states that Hyde does not teach that each height is individually optimized.  Examiner disagrees with the argument against Hyde not defining that a step height of 0.30 µm to 4.50 µm is not taught in Hyde. As per [0046], Hyde does disclose that the step heights can range from 0.5 µm to 20 µm, which will read upon the range claimed in claim 1.  It is noted that Hyde, like Cohen, does not explicitly claim that each step height is individually optimized as Hyde teaches a range of heights that is to be applied to the range of steps. While Hyde is not brought in to teach these points, Hyde was only used to teach the step height itself. As such, Hyde is still applicable towards claim 1 with respect to the first step height is between 0.30 µm to 4.5 µm. 
Regarding the arguments under both Cohen and Hyde (on page 13-18, labeled pages 19-24), the applicant argues that neither Cohen nor Hyde teach that an IOL step height is defined individually and that the definition of the step heights is not the central object of the Cohen in view of Hyde. It is also argued at the top of page 14 (labeled page 20) that incorporating Hyde’s broad step heights into Xie would not be a proper combination.  Examiner .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub No.: 2012/0224138) in view of Hyde (PGPub No.: 2017/0071727).
Regarding claim 1, Cohen will disclose an intraocular lens (disclosed in the abstract and [0002], comprising: an anterior surface (being the leftmost part of the lens shown in figure 1b labeled 2 as per [0006]), a posterior surface (the rightmost surface of figure 1b), and wherein on at least one of the anterior or posterior surfaces a diffractive profile is formed (the anterior surface is disclosed as a diffractive surface in [0006]), said diffractive profile providing for at least two diffractive focal points (a multifocal lens is disclosed in the abstract with a bifocal and trifocal lens disclosed in [0006] and the abstract respectively), wherein said diffractive profile has a plurality of steps (steps for the lens is disclosed in [0005]) with corresponding steps heights (each step will have a defined height that is defined by an apodization factor as per paragraphs [0015]-[0017], each step height being individually defined (this is disclosed in figure 5a with the definition of Apodization in [0015]-[0017]), each subsequent step height being defined as a percentage of the step height of the immediate previous step (this is seen as occurring in Hyde as per the definition of Apodization, which will involve a defined apodization factor that will define a smooth reduction in step height of the steps of an ophthalmic  lens).
However, Cohen does not define a specific height of the first step of the intraocular lens therein. As such, Cohen does not define that the first step height being between 0.30 µm and 4.5 µm. Instead, Hyde teaches a step height of about 0.5µm to about 20µm also disclosed in [0046]. As a result, said step height is seen as something that is taught in the art and can be incorporated within the lens of Cohen.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Cohen with a first step height of between 0.30 µm and 4.5 µm as taught by Hyde as an obvious expedient to provide a desired range of diffractive focal points for vision correction. This modification would have occurred using known methods and would have yielded predictable results. 
Regarding claim 2, Cohen in view of Hyde discloses the intraocular lens, in accordance with claim 1, wherein Cohen teaches the diffractive profile provides for three diffractive focal points (a tri-focal diffractive lens is disclosed in [0018]).
Regarding claim 3, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Cole will teach that the diffractive profile provides for four diffractive focal points (Cohen discloses a multifocal lens in the abstract with apodization disclosed in [0015]-[0017] and figures 5a and 5b, which will allow for an intraocular lens with four diffractive focal points.  As per the definition of apodization and with the presented figures, the multifocal IOL with apodization has four diffractive focal points with four steps). 
Regarding claim 5, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the second step height varies from 40 to 100% of the first step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the first step height is 5 µm, the second step height can be between 2 µm to 5 µm).
Regarding claim 6, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the third step height varies from 120 to 200% of the second step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the second step height is 5 µm, the second step height can be between 6 µm to 10 µm).
Regarding claim 7, Cohen in view of Hyde teach the Intraocular lens, in accordance with claim 1, wherein Hyde teaches the fourth step height varies from 20 to 80% of the third step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the third step height is 10 µm, the second step height can be between 8 µm to 2 µm).
Regarding claim 8, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the fifth step height varies from 110 to 400% of the fourth step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the fourth step height is 4 µm, the second step height can be between 4.4 µm to 16 µm).
Regarding claim 9, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the sixth step height varies from 20 to 120% of the fifth step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the fifth step height is 10 µm, the second step height can be between 2 µm to 12 µm).
Regarding claim 10, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the seventh step height varies from 100 to 380% of the sixth step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the sixth step height is 5 µm, the second step height can be between 5 µm to 19 µm).
Regarding claim 11, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the eighth step height varies from 5 to 80% of the seventh step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the seventh step height is 15 µm, the second step height can be between .75 µm to 12 µm).
Regarding claim 12, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the ninth step height varies from 190 to 660% of the eighth step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the eighth step height is 4 µm, the second step height can be between 7.6 µm to 26.4 µm).
Regarding claim 13, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the second step height varies from 220 to 280% of the first step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the first step height is 5 µm, the second step height can be between 11 µm to 14 µm).
Regarding claim 14, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the third step height varies from 20 to 80% of the second step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the second step height is 12 µm, the second step height can be between 2.4 µm to 9.6 µm).
Regarding claim 15, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the fourth step height varies from 220 to 280% of the third step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the third step height is 6 µm, the second step height can be between 13.2 µm to 16.8 µm).
Regarding claim 16, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the fifth step height varies from 5 to 80% of the fourth step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the fourth step height is 15 µm, the second step height can be between .75 µm to 12 µm).
Regarding claim 17, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the sixth step height varies from 140 to 590% of the fifth step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the fifth step height is 2 µm, the second step height can be between 2.8 µm to 11.8 µm).
Regarding claim 18, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the seventh step height varies from 20 to 90% of the sixth step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the sixth step height is 8 µm, the second step height can be between 1.6 µm to 7.2 µm).
Regarding claim 19, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the eighth step height varies from 90 to 250% of the seventh step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the fifth step height is 6 µm, the second step height can be between 5.4 µm to 15 µm).
Regarding claim 20, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the ninth step height varies from 10 to 100% of the eighth step height (in one embodiment in [0046], all of the step lengths are disclosed as being at least .5 µm to 100 µm.  As such, if the fifth step height is 12 µm, the second step height can be between 1.2 µm to 12 µm).
Regarding claim 21, Cohen in view of Hyde teach the intraocular lens, in accordance with claim 1, wherein Hyde teaches the total number (n) of steps of the diffractive profile varies from 4 to 43 (as per [0046], it is stated that “Suitable diffraction patterns can include any number of steps therein, such as 10 or more,” which will fall in to the range of 4 to 43).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub No.: 2012/0224138) in view of Hyde (PGPub No.: 2017/0071727) further in view of Xie (US Pub No.: 2019/0142577).
Regarding claim 4, Cohen and Hyde teach the intraocular lens, in accordance with claim 1. However, Cohen and Hyde do not teach an instance, wherein the diffractive profile provides for a focal region characterized as extended depth of focus. Instead, Xie does disclose an IOL multifocal IOL with a phase-altering characteristic that can extend/modify the depth of focus as per the abstract. This phase-altering is performed via having phase profiles on the anterior and posterior surface to then manipulate the light pass through to then adjust a depth of focus. It should be noted that these profiles will involve the steps on the surface of the IOL. The phase-altering characteristic can be implemented with the steps presented in the device of Cohen.
It would be seen as obvious to one with skill in the art to incorporate the phase-altering means of Xie into the combination of Cohen as the phase altering means will allow for more focal ranges to be provided with the IOL device.  Having an IOL that is a multifocal diffractive lenses is something that is seen as being beneficial as multifocal IOLs by definition will allow for a user to have a greater range of vision.  With the presence of multiple focal points with an extended depth of focus, the user of the IOL will have improved vision at both closer and farther distances. As per [0003] of Xie, “extended depth of focus (EDOF) IOLs provide an extended range over which an object scene can be viewed in focus….” As providing a wider range of vision with a focusing is something that is seen to be beneficial to a person who requires an IOL implant, incorporating a system like the one in Xie to allow for an extended depth of focus into the devices of Cohen and Hyde is seen as being obvious to one with skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774